FILED
                       UNITED STATES COURT OF APPEALS                           APR 12 2011

                                                                           MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




LOURDES GARCIA-GARCIA,                           No. 07-70323

              Petitioner,                        Agency No. A076-215-392

  v.
                                                 ORDER AMENDING
ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM DISPOSITION

              Respondent.


Before: WALLACE, SILVERMAN, and TALLMAN, Circuit Judges.

       The Memorandum Disposition in this appeal, filed on January 18, 2011, is

corrected as follows:

       Page 2, second paragraph: Replace <2009> with <1999> in the sentence

       stating <The fact that she later conceded at an August 16, 2009, hearing that

       she had twice been arrested for theft offenses does not demonstrate that she

       did not have the requisite intent to deceive because her later honesty

       occurred only after a certified record of her convictions had been entered in

       the record.>.

We note that the error corrected is only typographical and reflects an error in

transcription. It did not in any way impact our resolution of the case.
      The motion to recall the mandate is DENIED. No further motions or

petitions may be filed.




                                      2